Exhibit 10.3

FIRST INDUSTRIAL REALTY TRUST, INC.

SERVICE-BASED BONUS AGREEMENT

AGREEMENT (the “Agreement”), made and entered into as of [            ], 2012 by
and between First Industrial Realty Trust, Inc. (the “Company”) and
[            ] (the “Grantee”).

WHEREAS, the Company desires to provide Grantee a cash bonus in connection with
his service to the Company through June 30, 2013. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
First Industrial Realty Trust, Inc. 2009 Stock Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee agree as follows:

1. Bonus Eligibility. In the event Grantee remains employed with the Company
through and including June 30, 2013 Grantee will be eligible for a cash bonus of
$            (the “Bonus”).

2. Other Events; Change of Control. In the event (i) Grantee’s employment with
the Company is terminated on or prior to June 30, 2013 as a result of Grantee’s
death or by the Company due to Grantee’s Disability (as defined in the Plan and
where such disability also qualifies as such under the Company’s long-term
disability insurance policy, if applicable) or (ii) a Change of Control (as
defined in the Plan) is consummated on or prior to June 30, 2013 and Grantee
remains employed with the Company through the date of such consummation, Grantee
will be eligible for an amount in cash equal to one (1) times the Bonus, in lieu
of the Bonus. Except as provided in clauses (i) and (ii) above, in the event of
the termination of the Grantee’s employment with the Company by the Company with
or without Cause or by the Grantee for any reason prior to the earlier of
June 30, 2013 or the consummation of a Change of Control, Grantee will not be
eligible for any Bonus.

3. Payment. As soon as practicable following the time at which Grantee becomes
eligible (but in no event later than 60 days therefrom), the Bonus shall be paid
to the Grantee in cash.

4. Nontransferability. This Agreement shall not be transferable by the Grantee
except by will or the laws of descent and distribution.

5. Withholding. The Company shall withhold from any payment due to Grantee
hereunder an amount necessary to satisfy all applicable income and employment
taxes due (based on the minimum statutory rates).

6. Administration. The authority to manage and control the operation and
administration of this Agreement and the Plan shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to awards granted under the Plan. Any interpretation of this
Agreement or the Plan by the Committee and any decision made by it with respect
to this Agreement or the Plan are final and binding on all persons.



--------------------------------------------------------------------------------

7. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
this Agreement shall be subject to the terms of the Plan, in a manner consistent
as if it were granted pursuant to the Plan, a copy of which may be obtained by
the Grantee from the office of the Secretary of the Company; and this Agreement
is subject to all interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to and applicable to awards granted
under the Plan. Notwithstanding anything in this Agreement to the contrary, in
the event of any discrepancies between the corporate records and this Agreement,
the corporate records shall control.

8. Not an Employment Contract. This Agreement shall not confer on the Grantee
any right with respect to continuance of service with the Company nor shall such
grant confer any right to future bonuses, or any other awards in lieu thereof,
while employed by the Company. This Agreement shall not interfere in any way
with the right of the Company to terminate the Grantee’s service at any time.

9. Validity. If any provision of the Agreement is determined to be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Agreement shall be construed and enforced as if
such illegal or invalid provision has never been included herein.

10. References. References herein to rights and obligations of the Grantee shall
apply, where appropriate, to the Grantee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Agreement.

11. Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:    First Industrial Realty Trust, Inc.    311 S. Wacker
Drive, Suite 3900    Chicago, Illinois 60606    Attn:    John W. Lee – General
Counsel If to the Grantee:    At the most recent address on file at the Company.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute one and the same instrument.

13. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan as applicable to awards granted under the Plan, and may otherwise be
amended by written agreement of the Grantee and the Company without the consent
of any other person.

 

2



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to the
principles of conflict of laws, except to the extent such law is preempted by
federal law.

15. Data Privacy. By executing this Agreement, the Grantee hereby agrees freely,
and with full knowledge and consent, to the collection, use, processing and
transfer (collectively, the “Use”) of certain personal data such as the
Grantee’s name, salary, job title, position or evaluation rating, along with
details of this Agreement or similar agreements or otherwise (collectively, the
“Data”), for the purpose of managing and administering this Agreement, a copy of
which the Grantee acknowledges having received and understood. The Grantee
further acknowledges and agrees that the Company and/or any of its Affiliates or
Subsidiaries or may make Use of the Data amongst themselves, and/or with any
other third parties assisting the Company in the administration and management
of the Agreement (collectively, the “Data Recipients”). In keeping therewith,
the Grantee hereby further authorizes any Data Recipients, including any Data
Recipients located in foreign jurisdictions, to continue to make Use of the
Data, in electronic or other form, for the purposes of administering and
managing the Agreement. The Company shall, at all times, take all commercially
reasonable efforts to ensure that appropriate safety measures shall be in place
to ensure the confidentiality of the Data, and that no Use will be made of the
Data for any purpose other than the administration and management of the Plan.
The Grantee may, at any time, review his or her Data and request necessary
amendments to such Data. The Grantee may withdraw consent to the Use of the Data
herein by notifying the Company in writing at the following address: First
Industrial Realty Trust, Inc. Attn: Chris Schneider, 311 S. Wacker Drive, Suite
3900, Chicago, IL 60606, USA; however, because the Data is essential to the
Company’s ability to administer and manage the Agreement and to assess employee
admissibility under the Agreement, by withdrawing consent to the Use of the
Data, the Grantee may affect his or her eligibility to participate in the
Agreement. By executing this Agreement, the Grantee hereby releases and forever
discharges the Company from any and all claims, demands, actions, causes of
action, damages, liabilities, costs, losses and expenses arising out of, or in
connection with, the Use of the Data for purposes of managing and administering
the Agreement, including without limitation, any and all claims for invasion of
privacy, infringement of the Grantee’s right of publicity, defamation and any
other personal, moral and/or property rights.

16. Section 409A. It is the intention of the Company that this Agreement shall
comply with the requirements of Section 409A of the Code or be exempt from
Section 409A of the Code and, with respect to amounts that are subject to
Section 409A of the Code, shall in all respects be administered in accordance
with Section 409A of the Code, and this Agreement, the Plan (insofar as it is
incorporated by reference into this Agreement) and the terms and conditions of
all awards thereunder shall be interpreted accordingly. Notwithstanding anything
in this Agreement to the contrary, to the extent required by Section 409A of the
Code, any amount payable to the Grantee hereunder on account of his “separation
from service” shall be delayed and paid to the Grantee on the first business day
after the date that is six months following the Grantee’s “separation from
service.”

17. Section 409A Amendment. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Grantee in order to maintain an exclusion from the application
of, or to maintain compliance with, Code

 

3



--------------------------------------------------------------------------------

Section 409A. Any such amendment shall maintain, to the extent practicable, the
original intent of the applicable provision. Grantee’s acceptance of this
Agreement constitutes acknowledgement and consent to such rights of the Company.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of date first
written above.

 

FIRST INDUSTRIAL REALTY TRUST, INC. By:  

 

I hereby acknowledge that I have received a copy of the Plan (the terms of which
are incorporated by reference into this Agreement) and am familiar with the
terms and conditions set forth therein. I agree to accept as binding,
conclusive, and final all decisions and interpretations of the Committee. As a
condition to the receipt of any award under this Agreement, I hereby authorize
the Company to withhold from any regular cash compensation payable to me by the
Company any taxes required to be withheld under any applicable law as a result
of any award under this Agreement.

 

GRANTEE

By:

 

 

Date:

 

 

 

5